Citation Nr: 0524065	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee arthritis prior to January 7, 2003.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee arthritis on or after January 7, 2003.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
right knee arthritis and assigned a noncompensable evaluation 
effective from August 29, 1996.  The veteran, who had active 
service from August 1984 to March 1985 and from October 1990 
to May 1991, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to January 7, 2003, the veteran's right knee did 
not have flexion limited to 45 degrees or extension limited 
to 10 degrees.

3.  On or after January 7, 2003, the veteran's right knee 
does not have flexion limited to 30 degrees or extension 
limited to 15 degrees.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right knee arthritis prior to January 7, 2003 have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee arthritis on or after January 7, 2003 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the August 
2003 rating decision as well as the June 2004 Statement of 
the Case issued in connection with the veteran's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reasons her claim was denied.  In addition, the RO sent a 
letter to the veteran in January 2003 in connection with her 
claim for service connection for a right knee disability.  
The letter specifically informed him of what VA was doing to 
assist and what was needed from her.  That letter obviously 
did not address the issue of entitlement to a higher initial 
evaluation for the veteran's right knee arthritis, as service 
connection had not been established for the disability at 
that time.  However, it has been determined by VA's Office of 
the General Counsel (OGC) that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement in which he or she raises the new issue of 
entitlement to an increased rating for the disability in 
question, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, the OGC 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, no 
further notice is required in connection with the veteran's 
claim for a higher initial evaluation.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were her VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in September 1996, June 2003, 
October 2003, and March 2004.  The veteran has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A rating decision dated in August 2003 granted service 
connection for right knee arthritis and assigned a 10 percent 
disability evaluation effective from August 29, 1996.  That 
determination was based on a review of the veteran's service 
medical records and treatment records as well as on the 
findings of a VA examination performed in June 2003.  The 
veteran filed a notice of disagreement with the assigned 
evaluation in October 2003, and a June 2004 Statement of the 
Case increased the disability evaluation to 10 percent 
effective from January 7, 2003.  During the pendency of 
appeal, the veteran's 10 percent disability evaluation has 
remained in effect until the present time.

The veteran was afforded a VA examination in September 1996 
during which she complained of right knee pain and 
instability.  A physical examination revealed a full range of 
motion of the right knee, and the Lachman's and drawer tests 
were negative.  There was pain over the patellar tendon 
insertion, but there was no abnormal patellar motion or 
instability of the patella.  Nor was there any swelling or 
deformity.  A positive Osgood Schlatter was identified with 
an accessory ossicle noted in the patellar tendon. The 
veteran was diagnosed with right knee patellar tendonitis 
with patellar tendon bone ossicle identified.

VA medical records dated in October 1996 indicate that x-rays 
of the veteran's right leg were obtained.  These x-rays did 
not reveal any significant abnormality in the right femur, 
knee, leg, or ankle, except for an oval piece of bone density 
seen in the anterior superior aspect of the inferior tibial 
tubercle, which could have represented either an un-united 
accessory ossicle or a residual fragment from the veteran's 
prior Osgood Schlatter disease.  

In a May 2003 statement, the veteran indicated that a 
physician had recommended surgery, which would have involved 
placing a pin in her right knee.  She also stated that she 
continued to experience sharp pain and swelling in her right 
knee, which constantly gave out on her.

The veteran was afforded a VA examination in June 2003 during 
which she stated that her right knee throbbed and gave way.  
She indicated that the pain was located posterior with 
occasional pain in the right calf.  She denied using any 
medication.  There was no swelling noted, but she frequently 
noticed a pins and needles sensation around the patellar.  A 
physical examination revealed marked 4+ subjective tenderness 
to any touch, which was very diffuse and not localized.  
There was no swelling, and the knee easily flexed from zero 
to 150 degrees without any pain or weakness.  There was no 
effusion, synovial thickening, or crepitus on motion.  The 
veteran walked easily, and the ligaments were intact with 
negative Lachman and drawer signs.  The collateral ligaments 
were firm, and the cartilage tests were negative.  The 
alignment was also good.  There was a minimal positive Q 
sign, which was positive for subluxation of the patella 
laterally when both knees went to full extension. There was 
no evidence of lack of endurance or coordination on 
examination.  X-rays were obtained, which did not show any 
bony abnormalities or loose bodies.  There was no evidence of 
any arthritic changes.  The veteran was diagnosed with status 
following right knee injury with no objective findings on 
examination, and no disability was noted.  

In a July 2003 addendum to the examination report, the 
examiner indicated that he had reviewed the radiology report 
and noted that there was a small calcification in the right 
patellar tendon at the tibial tubercle.  There was no 
swelling of the patellar tendon, nor was there any local 
tenderness.  The examiner commented that this finding more 
likely than not represented a residual of Osgood Schlatter 
calcification at the tibial tubercle of the right knee.  He 
stated that this was not considered disabling and that there 
was no clinical correlation between the calcification and the 
veteran's current symptoms.  The examiner also noted that the 
x-rays of the veteran's knees revealed mild degenerative 
joint disease in both knees with the right knee being worse.  
As such, the examiner indicated that the final diagnoses 
would be status following right knee injury with mild 
residual calcification of the patellar tendon indicating a 
congenital residual of Osgood Schlatter's disease and mild 
arthritic changes in both knees noted only on x-rays.  He 
also stated that there continued to be no objective findings 
on examination of the right knee and that no disability was 
noted.  

In another addendum in August 2003, the examiner stated the 
calcification in the veteran's patellar tendon was a 
development in childhood and that it was not related to her 
current knee symptoms.  Nor was it aggravated by her military 
service beyond that which would normally occur.  He further 
stated that the veteran's mild arthritis was an x-ray 
diagnosis with no objective findings other than marked 
sensitivity to touch.

The veteran was afforded a VA general medical examination in 
October 2003 during which she reported having right knee pain 
that was aggravated by prolonged standing or climbing stairs.  
She rated her pain as an eight on a scale of one to ten and 
indicated that she sometimes took Tylenol or Motrin after 
which the pain would gradually go away in 30 minutes.  A 
physical examination found her to have an erect posture and a 
normal gait.

The veteran submitted a statement in October 2003 in which 
she related that she had pain in her right knee and that it 
sometimes gave out on her.  She also stated that she could 
not stand for an extended period of time and that she had 
difficulty going up stairs.  

VA medical records dated from January 2004 to June 2004 
indicate that the veteran was referred for an orthopedic 
consultation in March 2004 because of her knee pain.  She 
reported having constant pain and stated that her knee 
occasionally gave out on her.  She also noted that she had 
swelling in the past, but denied having her knees aspirated.  
A physical examination did not reveal any swelling, and she 
had a full range of motion with slight crepitation.  She was 
neurovascularly intact, and the Lachman's was negative, as 
were the anterior and posterior drawer signs.  Varus and 
valgus stress tests had no opening, but the veteran did have 
significant discomfort with patellar compression.  X-rays 
were reviewed, and the treating physician referred her to 
physical therapy.  The veteran was later seen in April 2004 
with continuing complaints of right knee pain.  It was noted 
that she was independent in the activities of daily living 
and that she could walk two or three blocks and stand for up 
to 20 minutes.  A physical examination revealed a full range 
of motion, but there was some crepitus in her right knee.  
Lachman's and McMurray's tests were negative, as were 
anterior and posterior drawer signs.  A patella pap test was 
positive, and there was some weakness of the right quads.  
There was also a tendency for subluxation of the patella.  
The veteran was assessed as having right knee pain and status 
post strain of right knee.  Following numerous physical 
therapy appointments, the veteran requested a MRI in June 
2004.  It was noted that she complained of right knee pain as 
well as her knee giving way and that she had had physical 
therapy without any benefit.  A physical examination did not 
reveal any swelling, tenderness, or definite instability, and 
she walked well.  The attending physician listed his 
impression as right knee pain and indicated that internal 
derangement had to be ruled out.  A MRI was obtained that 
month, which was negative.  

The veteran was afforded a VA examination in March 2004 at 
which time she reported having constant pain in her right 
knee.  She also indicated that her knee frequently gave way 
and sometimes popped and that she had difficulty standing for 
prolonged periods of time.  A physical examination did not 
reveal any swelling or tenderness.  She walked easily, but 
there was some mild crepitus in the right knee with motion as 
well as occasional popping along the lateral patellar tendon.  
The tendon was not swollen, and her knees easily flexed from 
zero to 150 degrees without pain or weakness.  There no 
effusion, synovial thickening, or crepitus on motion, except 
for mild right knee crepitus as noted.  The ligaments were 
intact with negative Lachman and drawer signs, and the 
collateral ligaments were firm.  The cartilage tests were 
negative.  There was no evidence of any lack of endurance or 
coordination.  The examiner diagnosed the veteran as status 
following right knee injury while on active duty and stated 
that it was more likely than not that she had a mild patellar 
tendonitis on the right knee.  There were no significant 
objective findings to warrant any restriction of activity.  


Law and Analysis

The veteran contends that she is entitled to a higher initial 
evaluation for her right knee arthritis.  More specifically, 
she claims that the current evaluations assigned for her 
disorder do not accurately reflect the severity of the 
symptomatology associated with that disability.

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 10 percent effective from January 
7, 2003.  However, applicable law mandates that when a 
veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn her appeal and as such, it 
remains in appellate status

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's right knee arthritis is currently assigned a 
noncompensable evaluation effective from August 29, 1996 and 
a 10 percent disability evaluation effective from January 7, 
2003 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that is the 
service-connected disorder is the arthritis due to trauma 
under Diagnostic Code 5010 and that limitation of flexion of 
the leg under Diagnostic Code 5260 is a residual condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, which in this case 
would be Diagnostic Codes 5260 (limitation of flexion of the 
leg) and 5261 (limitation of extension of the leg).  

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees, and a 10 
percent disability evaluation is assigned for flexion limited 
to 45 degrees.  A 20 percent disability evaluation is 
warranted for flexion limited to 30 degrees.  

Under Diagnostic Code 5261, a noncompensable evaluation is 
contemplated for extension limited to 5 degrees.  A 10 
percent disability evaluation is for assignment when 
extension is limited to 10 degrees, and a 20 percent 
disability evaluation is warranted when extension is limited 
to 15 degrees.

The Board further notes that Diagnostic Code 5003 provides 
that when there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation of motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

I.  Entitlement to an Initial Compensable Evaluation Prior to 
January 7, 2003

When the evidence of record is considered under the laws and 
regulations, the Board is of the opinion that the veteran is 
not entitled to an increased evaluation for her right knee 
arthritis.  The medical evidence of record has not shown the 
veteran to have flexion limited to 45 degrees or extension 
limited to 10 degrees.  In this regard, the September 1996 VA 
examiner indicated that the veteran had a full range of 
motion.  Parenthetically, the Board notes that a normal range 
of the knee is zero to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.  In addition, the medical evidence of record does 
not indicate that the veteran had any limitation of motion 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Nor was 
there X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  In fact, x-rays obtained in 
October 1996 did not reveal any significant abnormality in 
the right femur, knee, leg, or ankle, except for an oval 
piece of bone density seen in the anterior superior aspect of 
the inferior tibial tubercle.   Therefore, the Board finds 
that the veteran has not met the criteria for a compensable 
evaluation prior to January 7, 2003.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  In this regard, the 
Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's right knee was considered in the currently assigned 
in the noncompensable evaluation under Diagnostic Code 5003.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
right knee arthritis prior to January 7, 2003.


II.  Entitlement to an Initial Evaluation in Excess of 10 
Percent on or after January 7, 2003

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for her right knee arthritis.  The medical evidence of record 
has not shown the veteran to have flexion limited to 30 
degrees or extension limited to 15 degrees.  In this regard, 
the June 2003 and March 2004 VA examiners indicated that the 
veteran's right knee easily flexed from zero to 150 degrees, 
and VA medical records dated in March and April 2004 
documented her as having a full range of motion. 
Parenthetically, the Board notes that a normal range of the 
knee is zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  Significantly, the June 2003 VA examiner indicated in 
his July and August 2003 addendums that there were no 
objective findings on examination of the right knee and that 
there was no disability noted.  Therefore, the Board finds 
that the veteran has not met the criteria for an increased 
evaluation in excess of 10 percent for right knee arthritis 
on or after January 7, 2003.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether a higher or separate 
evaluation would be in order under other relevant diagnostic 
codes, such as that recurrent subluxation and lateral 
instability, the Board finds that the criteria are simply not 
met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  In 
this regard, the medical evidence of record does not show the 
veteran to have recurrent subluxation or lateral instability.  
The Board does observe that the June 2003 VA examiner noted 
that there was a minimal positive Q sign, which was positive 
for subluxation of the patella laterally when both knees went 
to full extension, and that VA medical records dated in April 
2004 noted that there was a tendency for subluxation of the 
patella.  However, the June 2003 and March 2004 VA examiners 
also found that the ligaments were intact with negative 
Lachman and drawer signs. The collateral ligaments were firm, 
and the alignment was good.  In addition, VA medical records 
dated in March and April 2004 indicate that the Lachman's 
test and anterior and posterior drawers signs were once again 
negative, and the varus and valgus stress tests had no 
opening.  Thus, the medical evidence of record does not show 
the veteran to have met the criteria for a higher or separate 
initial evaluation for her right knee arthritis under 
Diagnostic Code 5257. 

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
right knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010-
5260.  Indeed, the June 2004 Statement of the Case 
specifically contemplated this pain in its grant of the 10 
percent disability evaluation under Diagnostic Code 5010-
5260.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the June 2003 and March 2004 VA examiners noted that 
the veteran easily walked and flexed without any pain or 
weakness and stated that there was no evidence of lack of 
endurance or coordination.  The October 2003 VA examiner also 
found her to have a normal gait, and the March 2004 VA 
examiner stated there were no significant objective findings 
to warrant any restriction of activity.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's right knee arthritis 
on or after January 7, 2003.


III.  Conclusion
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected right knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of her 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected right knee arthritis under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

An initial compensable evaluation for right knee arthritis 
prior to January 7, 2003 is denied.

An evaluation in excess of 10 percent for right knee 
arthritis on or after January 7, 2003 id denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


